Citation Nr: 0518613	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  


FINDING OF FACT

Hepatitis C (or any other form of hepatitis) was not 
manifested in service, and it is not shown that any current 
hepatitis C is related to service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Here, the Board finds that all pertinent mandates of the VCAA 
and implementing regulations are met.

The veteran was notified why his claim was denied in the 
January 2003 rating decision and in a July 2003 statement of 
the case (SOC).  A November 2002 letter (before the rating 
appealed), in addition to specifically mentioning "VCAA," 
informed the veteran of what type of evidence was necessary 
to prevail in his service connection claim (including 
specific information concerning Hepatitis C claims (i.e., 
risk factors)), and of his and VA's respective 
responsibilities in claims development.  The November 2002 
letter advised the veteran to respond in 30 days, but went on 
to inform him that evidence submitted within one year would 
be considered.  The SOC advised him (page 3) to "provide any 
evidence [in his] possession that pertains" to his claim.  
The SOC also outlined pertinent VCAA regulations.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  Efforts to obtain private medical records from two 
providers proved unsuccessful; both physicians informed VA 
that treatment records were not available.  See letters 
received in August 2001 and November 2002.  The veteran has 
not identified any pertinent records outstanding.  He has not 
been afforded a VA examination pertaining to his instant 
claim.  38 C.F.R. § 3.159(c)(4) states that VA will arrange 
for an examination if such is necessary to determine a claim, 
and that an examination is necessary if (summarized) (A)  
There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B)  
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C)  Evidence indicates 
that the claimed disability may be related to the event, 
injury, or disease in service or to another service-connected 
disability.  Here, there is no competent (medical) evidence 
the veteran had hepatitis (or any other liver disorder) in 
service.  There is no evidence of disease, injury, or event 
in service.  And nothing in the record relates any current 
hepatitis to service.  Hence, a VA examination is not 
indicated.  The record is complete.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  


Factual Basis

The veteran contends that he has hepatitis C from being 
exposed to other's blood while being inoculated with an air 
gun in service.  See VA Form 21-4138, received in December 
2002.  In his August 2003 substantive appeal, he alleged that 
the air gun (or needle) was not cleaned before being re-used.  
He also mentioned that it was his understanding that 
hepatitis C could only be contracted through blood 
transfusion and by using intravenous drugs.  Id.  

The veteran's service medical records are entirely negative 
for treatment or diagnosis of Hepatitis C or any other liver 
problem.  

VA medical records include an April 1999 progress note 
showing a history of hepatitis C and a positive history for 
IV (intravenous) drug use; liver enzyme testing was ordered.  
Progress notes in January 2000 include diagnoses of hepatitis 
A, B, and C.  A May 2000 progress note shows diagnoses of 
hepatitis C and ETOH (alcohol) abuse.  August and December 
2000 progress notes also include diagnoses of hepatitis C.  A 
January 2001 progress note shows that risk factors for 
hepatitis identified included being a Vietnam era veteran 
unequivocal blood exposure of skin or mucous membranes, 
multiple sex partners - more than10 lifetime, intemperate or 
immoderate alcohol use, and previous positive test for 
viruses such as HIV or HBV.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Hepatitis was not manifested in service, and was first 
diagnosed in 2000, more than 30 years after the veteran's 
separation from service.  Such a lapse of time between 
service separation (1969) and the earliest documentation of 
current disability (2000) is of itself a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The record 
is devoid of any medical opinion which relates any current 
hepatitis C disorder to service or to any event therein.  
There is simply nothing in service or in the immediate 
postservice years that would support any opinion relating 
current hepatitis C disability to service, and an opinion to 
such effect would necessarily be based on unsupported history 
and/or mere speculation.  

Without any evidence of hepatitis (or any other liver 
disability) in service, and with no competent evidence of a 
nexus between any current hepatitis C and service, service 
connection for such disability is not warranted.  The 
veteran's statements relating his current hepatitis C to 
service or air gun inoculations therein cannot by themselves 
establish that this is so.  While the evidence shows that the 
veteran was vaccinated on several occasions in service (see 
May and June 1967 health records), nothings in the record 
suggests that he was exposed (by contact or otherwise) to the 
blood of others (and the record includes no medical opinion 
or medical text evidence that relates hepatitis C to such 
remote air gun inoculations, as here alleged).  Notably, 
significant postservice risk factors for hepatitis have been 
identified.  Because he is a layperson, the veteran's own 
opinion that his hepatitis is related to service/inoculations 
therein is not competent evidence.  See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


